Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/09/2022 has been received and claims 1-3 and 6-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as to the newly added limitation “wherein the elasticity of the coiled wire of the resistor element may be varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing”, there is no written description support for the limitation within the Specification, particularly as the disclosure in lines 2-8 on p. 5 merely indicates that varying of elasticity is provided to allow “a certain tolerance” and it is this tolerance which “allows establishing contact between the resistor element and the second end of the wick, regardless of the possible variations in height of the containers” rather than for when only one container is utilized/inserted and the coiled wire of the resistor element makes contact with one wick of one container.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether the limitation “wherein the elasticity of the coiled wire of the resistor element may be varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing” is attempting to positively recite a feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwig (ES2300589 – English equivalent 6909840) in view of Tsuda (GB1514338).     
As to Claim 1-3, Harwig (‘589) discloses a device (1) for evaporation of volatile substances (see entire document, particularly Figures 1-27, p. 11 lines 46-56), comprising: 
a housing (2, 3),
a container (35) removably mounted in the housing (2, 3) and containing liquid volatile substances (see entire document, particularly p. 11 lines 25-27), 
a wick (34) of a porous material, provided with a first end and a second end (33), wherein at least the first end of the wick (34) is contained inside the container (35),
a resistor element (32; 56) arranged at the second end (33) of the wick (34) (see entire document, particularly Figures 11-13 and 15), 
connector (18) connecting the device (1) to the mains supply to allow heating of the resistor element (56) (see entire document, particularly p. 7 lines 43-44),
wherein the resistor (56) is a coiled wire (54, 55, 56) (see entire document, particularly Figure 15), 
wherein said resistor (32) is compressed (via 48) and in contact with the second end (33) of the wick (34) when the container (35) is mounted in the housing (2, 3) (see entire document, particularly Figure 11), such that the second end (124b; 124c; emanating surface of 127d) of the wick (125b; 125c; 127d) is in contact with at least half the length of the resistor element (123b; 123c; 126d) when compressed (see entire document, particularly Figures 4C and 5d); 
wherein the resistor element (32; 56; 58) has such an elasticity that when the container (35) is mounted in the housing (2, 3), it exerts a predetermined pressure on the second end (33) of the wick (34) that ensures the maintenance of at least one point of contact with said second end (see entire document, particularly Figures 11 and 15-16), and 
wherein the second end (33) of the wick (34) has a surface of evaporation (at 33), and wherein the surface of evaporation (at 33) has at least one point of contact with the resistor element (32; 56) (see entire document, particularly Figures 4a-4c, 4e, 5d, 11 and 15).
	While Harwig (‘589) does not appear to specifically teach that the resistor element in the form of coiled wire that forms a compressing spring, Harwig (‘589) discloses a configuration where a compressing spring (48) of helical configuration is provided, so that when the resistor element (32) is compressed (in the direction of 49) the resistor element (32) in contact with the second end (33) of the wick (34) (see entire document, particularly Figure 11), whereupon contact between the resistor element (32) and the second end (33) of the wick (34) is capable of being ensured due to intrinsic elasticity of the coiled wire/compressing spring (48) and wherein the elasticity of the coiled wire/compressing spring of the resistor element may be/capable of being varied so as to permit adjustment of pressure exerted on the wick by the coiled wire when the container is mounted in the housing, in order to provide a downward force to maintain the resistor element against the second end of the wick so as to ensure that the wick is contacted for heating (see entire document, particularly p. 11 lines 41-44). Harwig (‘589) also discloses configurations where the resistor element (54-56; 57-58; 59) may be in the form of various elastic form (see entire document, particularly Figures 14-17, particularly Figures 15-16 which integrally includes spring/coil sections (54, 55; 57) as a portion of the resistor element) in order to utilize spring force of the spring/coil sections to ensure contact of the resistor element with the second end of the wick (see entire document, particularly p. 11 lines 46-52). 
Harwig (‘589) also does not appear to specifically teach that the resistor element has a trunk-conical helical configuration. However, it was known in the art before the effective filing date of the claimed invention to provide a trunk-conical helical configuration for a resistor element. Tsuda (‘338) discloses a device (see entire document, particularly Figure 1), comprising: 
a container (10) (see entire document, particularly Figure 1), 
a wick (23; 24, in 20) of a porous material, provided with a first end (at 12, 13) and a second end (at 23a, 24a), wherein at least the first end (at 12, 13) of the wick (23; 24) is contained inside the container (10) (see entire document, particularly Figures 1, 4, and 7-8), and
a resistor element (21b) arranged adjacent the second end (23a, 24a) of the wick (23; 24) (see entire document, particularly Figures 1 and 5), 
wherein the resistor element (21b) is a coiled wire (see Figure 5), wherein the resistor element (21b) has a trunk-conical helical configuration (see Figure 5), wherein the radius of the coiled wire (21b) decreases progressively in the direction toward the second end (23a, 24a) of the wick (23; 24), 
wherein the second end (23a, 24a) of the wick (23; 24) is capable of being in contact with at least half of the total linear length of wire defined by the coiled wire of the resistor element (21b) when compressed,
in order to transfer heat (see entire document, particularly p. 1 lines 78-81, p. 2 lines 108-109).
Thus, as it was known in the art before the effective filing date of the claimed invention to provide a configuration where a resistor element is arranged to contact a second end of a wick by compressing the resistor element against the end of the wick by utilization of a compressing spring as shown by Harwig and to provide a trunk-conical helical configuration for the resistor element as shown by Tsuda, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an alternate configuration where two-piece arrangement for the spring and the resistor element of Harwig and is made integral so that a coiled wire that forms a compressing spring of a trunk-conical helical configuration as the resistor element in one-piece construction in the device of Harwig as a known alternate configuration in order to transfer heat as shown by Tsuda. 
As to Claims 6-7, while neither Harwig (‘589) nor Tsuda (‘338) disclose that the resistor element comprises nickel-chromium or a nickel, chromium and aluminum alloy. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy as the resistor element in the device of Harwig as modified by Tsuda as a known resistor element material in order to provide desired/adequate material performance/characteristics to heat the wick. Only the expected results would be attained.
As to Claims 8-9, Harwig (‘589) discloses that the liquid volatile substances are fragrances and insecticides (see entire document, particularly p. 7 lines 47-49 and 54-55).
Thus, Claims 1-3 and 6-9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Harwig (‘589) and Tsuda (‘338).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwig (ES2300589 – English equivalent 6909840) in view of Tsuda (GB1514338) as applied to claim 1 above, and further in view of Tucker (20130192623).
Harwig (‘589) and Tsuda (‘338) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Harwig (‘589) nor Tsuda (‘338) discloses that the resistor element comprises nickel-chromium or a nickel, chromium and aluminum alloy. However, it was known in the art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy for a resistor element. Tucker (‘623) discloses a device (60) for evaporation of volatile substances (within 22), comprising: 
a housing (6),
a reservoir (22) removably mounted in the housing (6, 70) and containing liquid volatile substances (see entire document, particularly p. 2 [0034] – lines 4-7), 
a wick (28) of a porous material (see entire document, particularly p. 2 [0025] – lines 9-17), provided with a first end and a second end (see entire document, particularly Figures 1-6), wherein at least the first end of the wick (28) is contained inside the reservoir (22) (see entire document, particularly Figure 5),
a resistor element (14) arranged to contact the second end of the wick (28) (see entire document, particularly Figures 1-6), 
wherein the resistor element (14) is a coiled wire (see entire document, particularly Figures 1-8), and in that said resistor element (14) is in contact with the second end of the wick (28) when the reservoir (22) is mounted in the housing (6) (see entire document, particularly Figures 1, 4-5, 6 and 8),
wherein the resistor element comprises nickel-chromium (see entire document, particularly p. 2 [0041] – 3rd – 5th lines from the bottom) or a nickel, chromium and aluminum alloy (see entire document, particularly p. 2 [0041] – lines 4-5, 7-11, 16 and 18-19), 
in order to provide a suitable electrically resistive material so as to heat the liquid material contained in the wick to a temperature sufficient to vaporize the liquid material therein (see entire document, particularly p. 2 [0040] and [0041] – line 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a nickel-chromium or a nickel, chromium and aluminum alloy for the resistor element of Harwig as modified by Tsuda in order to provide a suitable material for the resistor element for heating the liquid material within the wick as shown by Tucker.
Thus, Claims 6-7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Harwig (‘589), Tsuda (‘338), and Tucker (‘623).


Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments on p. 6 of Remarks, examiner points out that they are arguments against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, as to applicant’s argument in regards to Tsuda, examiner disagrees and indicates that as the coil is disclosed (within Specification as) a component/means for that allows heating and for transferring heat/providing heat to liquid volatile substances and as the coil of Tsuda also allows heating and for transferring heat/heating to the liquid volatile substances (i.e. within the wax/liquified wax), the coil of Tsuda is a resistor element. 
As to applicant’s argument that “in Harwig the whole length of the resistor is always in contact with wick” so that “Harwig does not disclose that the second end of the wick is in contact with at least half of the length  of the trunk-conical coiled wire (the resistor element) when compressed”, examiner disagrees and points out that as the claimed language merely requires “at least half of the length” (which includes lengths greater than half such as the whole/entire length) “when compressed” (which is a conformation included by Harwig’s resistor that is always/at all times compressed), the configuration disclosed by Harwig to contact the whole length at all times is within the bounds of the claim. Additionally, as to applicant’s argument that “the heat-receiving portion is not subjected to any compression and therefore at least half of the length of the coil 21b [of Tsuda] would not be in contact with the wick”, examiner disagrees and points out that the Tsuda merely discloses in Figure 5 an uncompressed state of the coil prior to an insertion into a housing and that when/if coil is inserted/mounted into a housing and compressed the at least half of the length of wire defined by the coiled wire of Tsuda would be/capable of being in contact with the second end of the wick in the combined teaching of Harwig as modified by Tsuda. Examiner further indicates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As to applicant’s argument in regards to Harwig in 8th – 9th lines from the bottom on p. 6 of Remarks, examiner indicates that it was known to one of ordinary skill in the art before the effective filing date of the claimed invention to make two separate components to an integral one piece structure (see MPEP §2144.04(V)(B)) and thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two separate components of Harwig into one integral coiled spring structure that allows transfer of heat as shown by Tsuda. Only the expected results would be attained.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799